Citation Nr: 0700397	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  04-03 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Entitlement to a rating in excess of 40 percent, to include a 
total disability rating based on individual unemployability 
(TDIU), for disability of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1955 
to September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The issue of TDIU is addressed in the REMAND portion of the 
decision below.


FINDING OF FACT

The veteran has spinal stenosis of the lumbar spine at L4-5 
and L5-S1, but there is no evidence of muscle spasms or 
unfavorable ankylosis, nor has the veteran been prescribed 
bed rest during the period under review in this appeal.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
degenerative changes of the lumbar spine have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (as in effect prior to September 26, 
2003), Diagnostic Code 5293 (as in effect prior to prior to 
September 23, 2002), and Diagnostic Codes 5235-5243 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria.  Disability ratings are based upon VA's 
Schedule for Rating Disabilities as set forth in 38 C.F.R. 
Part 4.  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity in civil occupations.  38 U.S.C.A. § 1155.  The 
disability must be viewed in relation to its history.  38 
C.F.R. § 4.1.  A higher evaluation shall be assigned where 
the disability picture more nearly approximates the criteria 
for the next higher evaluation.  38 C.F.R. § 4.7.

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2006).  However, for purposes of determining whether 
the appellant is entitled to separate ratings for different 
problems or residuals of an injury, such that separate 
evaluations do not violate the prohibition against 
pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).  See 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  

As regards the joints, consideration will be given to factors 
such as less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination; impaired ability 
to execute skilled movements smoothly; instability of 
station, disturbance of locomotion, and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997); 
and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The intent 
of the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
38 C.F.R. § 4.59.

The regulations pertaining to evaluation of disabilities of 
the spine were amended during the pendency of the veteran's 
appeal.  See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) 
(effective September 26, 2003).  However, under the old or 
the amended regulations, degenerative arthritis is to be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 (as in effect before 
and after September 2003).

Prior to September 26, 2003, a 60 percent evaluation was 
warranted for residuals of a fractured vertebra if there was 
abnormal mobility requiring a neck brace (jury mast) but no 
spinal cord involvement.  38 C.F.R. § 4.71a, Diagnostic Code 
5285.  A 100 percent evaluation for residuals of fracture of 
a vertebra was warranted if there was spinal cord involvement 
and the injured individual was bedridden or required long leg 
braces.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (as in 
effect prior to September 26, 2003).  

A 60 percent evaluation was also given for complete bony 
fixation (ankylosis) of the spine at a favorable angle with 
marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type), and a 100 percent evaluation was given for ankylosis 
of the spine at an unfavorable angle with marked deformity 
and involvement of major joints (Marie-Strumpell type) or 
without other joint involvement (Bechterew type).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (as in effect prior to 
September 26, 2003).  

The rating schedule also included a 50 percent evaluation for 
unfavorable ankylosis of the lumbar spine, and a 40 percent 
evaluation for favorable ankylosis of the lumbar spine 
(Diagnostic Code 5289)(as in effect prior to September 26, 
2003).  

In addition to the foregoing, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine.  A 20 percent rating was warranted for moderate 
limitation of motion, and a 40 percent rating required severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (as in effect prior to September 26, 
2003).  

Note:  Both under ankylosis and limitation of motion, ratings 
were not assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a (as in effect prior to 
September 26, 2003).  

The new regulations that became effective on September 26, 
2003, revised the schedular criteria for rating spine 
disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2006).  Beginning September 26, 2003, a rating of 20 
percent is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or where the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or when 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2006). 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal ranges of motion for 
each component of spinal motion provided are the maximum that 
can be used for calculation of the combined range of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5241, Note (2).
 
The rating schedule also includes criteria for evaluating 
intervertebral disc disease.  Prior to September 23, 2002, 
intervertebral disc syndrome warranted a 20 percent rating 
when it was moderate, with recurrent attacks.  A 40 percent 
rating was warranted for severe intervertebral disc syndrome, 
with recurring attacks with intermittent relief.  A 60 
percent rating was warranted for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(as in effect prior to September 23, 2002).  Since this 
rating code contemplates limitation of motion, a separate 
rating for limitation of motion would not be warranted.  
VAOPGCPREC 36-97 (Dec. 12, 1997).

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome was amended to evaluate the 
disorder under either the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  See 63 Fed. Reg. 54349 (Aug. 22, 
2002) (effective September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242, 5243 (2006).  A 10 percent 
rating was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A rating of 20 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  A rating of 40 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of least four weeks but less than six 
weeks during the past 12 months.  Finally, a rating of 60 
percent was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective from September 23, 2002).

For purposes of evaluation under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment shall be evaluated 
on the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Facts.  Medical evidence consists of the following:

November 14, 2000.  MRI:

[Magnetic resonance imaging] shows collapse 
L4-5, L5-S1 discs with endplate changes and 
anterior disc protrusion at L5-S1.  There 
has been a laminectomy, partial L4, total L5 
and S1.  There is mild-moderate canal 
stenosis L3-4 and the foramena are adequate 
at this and other levels.  Radiologist notes 
obliteration of the subarticular segments of 
the right and left L5 nerve root canal by 
what is felt to represent fibrous tissue 
which may be engulfing the right and left L5 
nerve roots.

January 29, 2001.  Treatment records contain the following:  

Impression:  Low back and left leg pain.  
Has little in way of mechanical signs.  The 
L3-4 spinal stenosis is only mild/moderate 
and other changes are below this and most 
prominent on right but appear to be largely 
degenerative and postsurgical changes.  Some 
of these may be contributing to his low back 
and leg pain but they are unlikely to 
respond to decompression or fusion.  

February 1, 2001.  Treatment records contain the following:  
"the [veteran] is known to have many problems, the most 
important being low back pain, spinal stenosis, and 
radiculopathy symptoms."

November 2001.  Compensation & Pension examination:

PHYSICAL EXAMINATION:  Reveals a gentleman 
ambulating with a crutch.  He is slow to get 
out of chair and onto the examining table.  
Examination of the lumbar spine reveals a 
long incision approximately 2 1/2 inches in 
midline.  This is well healed.  He is tender 
in the midline.  There is no muscle spasm.  
The [veteran] refuses to forward bend.  He 
states that he cannot do that.  Backward 
bending is about 20 degrees.  Side bending 
and rotation are to 45 degrees bilaterally.  
He states he cannot stand on his toes but 
does go up on his toes quickly and then 
drops back down.  He is able to stand on his 
heels.  Examination of bilateral extremities 
reveals 5 out of 5 strength of all muscle 
groups.  He has 1+ and symmetric deep tendon 
reflexes.  Sensation is intact bilaterally.  
When the leg is raised, he states that he 
has pain running down both his legs on the 
ipselateral side.

X-RAYS:  Radiographs done on November 13, 
2001, AP, lateral, and oblique views of the 
spine reveal severe disk space narrowing at 
L4-5 and L5-S1 with anterior osteophytic 
changes and posterior osteophytic changes.

IMPRESSION:  Status post diskectomy of the 
lumbar spine at L4-5 and L5-S1 with severe 
degenerative changes at these levels.  
Discussion at this point: he would be 
limited in no prolonged standing, walking, 
sitting.  No lifting greater than 10-15 
pounds.  

December 2001.  Letter from private physician (neurosurgeon) 
advises, in pertinent part:

PHYSICAL EXAMINATION:  . . . in no acute 
distress.  He has a normal appearing gait 
and station, although it is somewhat slow.  
He has restricted back range of motion, 
minimal tenderness and spasm.  He has 
excellent strength in both extremities.  
Sensation is intact.  Reflexes are 
depressed, but symmetric.  Straight leg 
raising is negative.

IMAGING:  An MRI [magnetic resonance 
imaging] does suggest lumbar stenosis.

IMPRESSION:  Lumbar stenosis.

VA treatment records dating from January 2002 to April 2005 
document the veteran's complaints of chronic low back pain 
with radiculopathy into his legs.

November 2002.  Non-contrast CT [computed tomography imaging] 
scan . . . 

L3-L4:  There is mild degenerative spurring 
posteriorly with associated bulging of the 
disk material.  This causes mild effacement 
of the thecal sac anteriorly.  There is mild 
to moderate hypertrophy of the ligamentum 
flavum and articular facets.  This results 
in mild to moderate spinal canal stenosis.  
There is severe narrowing of the lateral 
recesses bilaterally.  

L4-L5:  There is mild degenerative spurring 
posteriorly with moderate size broad base 
posterior disk bulge.  This causes mild 
effacement of the anterior aspect of the 
thecal sac, especially on the left.  There 
is mild to moderate hypertrophy of the 
articular facets.  Laminectomy defect is 
seen posteriorly at this level. No 
significant spinal canal stenosis.  There is 
severe narrowing of the right and left 
lateral recesses.  Mild vacuum disk 
phenomenon is seen at this level.  

L5-S1:  There is mild degenerative spurring 
posteriorly with a mild to moderate sized 
broad base posterior disk bulge.  This does 
not efface the thecal sac.  This does cause 
some impingement of the nerve roots at this 
level.  Again, there is mild to moderate 
hypertrophy of the articular facets 
bilaterally.  Laminectomy defect is seen at 
this level.  No spinal canal stenosis.  
There is severe narrowing of the right and 
left lateral recesses.  Mild vacuum disk 
phenomenon is seen at this level.  

IMPRESSION:  Degenerative changes and post 
operative changes as described above.


Analysis.  The record prior to September 26, 2003, does not 
reflect the veteran's use of a neck brace or long leg braces 
as a consequence of his lumbar spine disorder, nor does it 
show the veteran to be bedridden.  There is also no evidence 
of ankylosis.  Evaluation under Diagnostic Codes 5285, 5286, 
and 5289 (in effect prior to September 26, 2003) is therefore 
not appropriate.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, 5289.

Under the revised provisions effective September 26, 2003, a 
40 percent evaluation is appropriate if forward flexion of 
the thoracolumbar spine is 30 degrees or less, or if there is 
favorable ankylosis of the entire thoracolumbar spine.  
Findings from the November 2001 C&P examination are that the 
veteran is unable to bend forward.  He thus meets the 
criteria for a 40 percent rating under Diagnostic Code 5238.  
A higher rating is not warranted unless there is evidence of 
unfavorable ankylosis, of which there is none.  38 C.F.R. 
§ 4.71a.  Accordingly, a rating in excess of 40 percent under 
the old or revised schedule is not warranted pursuant to the 
criteria set forth under Diagnostic Codes 5292, 5235-5242.

Under the old intervertebral disc syndrome criteria a rating 
of 60 percent (the highest rating) was not available without 
evidence of demonstrable muscle spasms.  C&P examination done 
in November 2001 found "no muscle spasm."  Although the 
December 2000 neurologist noted "minimal spasm," VA 
treatment records dating from October 2000 contain no mention 
of spasms.  This utter lack of supportive evidence belies a 
finding for rating purposes of "demonstrable muscle spasm."  
Based on the medical evidence of record, an evaluation in 
excess of 40 percent is not warranted under the provisions of 
Diagnostic Code 5293 prior to September 23, 2002.  38 C.F.R.  
§ 4.71a, Diagnostic Code 5293 (as in effect prior to 
September 23, 2002).  

Review of the revised criteria for intervertebral disc 
syndrome reveals that ratings under this code are based upon 
periods of incapacitating episodes that have necessitated in 
physician prescribed bed rest.  However, medical records 
contain no evidence of any such incapacitating episodes 
during the relevant period under review.  Evaluation of the 
veteran's lumbar spine disorder under the revised criteria 
for intervertebral disc syndrome (Diagnostic Code 5243) 
beginning September 23, 2002, is thus not appropriate. 

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  The letter from the RO dated in October 2001 
satisfied the duty to notify provisions.  VA and private 
treatment records have been obtained and made a part of the 
file.  In addition, the veteran underwent a VA examination in 
November 2001, the report of which is of record.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  


ORDER

A rating in excess of 40 percent for degenerative changes of 
the lumbar spine is denied.


REMAND

When the record contains evidence of potential entitlement to 
a total disability rating based on individual unemployability 
(TDIU), that evidence becomes an inferred claim that must be 
adjudicated.  Norris v. West, 12 Vet. App. 413 (1999); see 
also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001) (Once a veteran submits evidence of a medical 
disability and makes a claim for the highest rating possible, 
and additionally submits evidence of unemployability, the 
"identify the benefit sought" requirement of 38 C.F.R. § 
3.155(a) is met and the VA must consider total disability 
based on individual unemployability).  In VAOPGCPRPEC 6-96, 
VA General Counsel held that when the issue of entitlement to 
an extraschedular rating or a TDIU rating for a particular 
service-connected disability or disabilities is raised in 
connection with a claim for an increased rating for such 
disability or disabilities, the Board would have jurisdiction 
to consider that issue and if the Board determines that 
further action by the RO is necessary with respect to the 
issue, the Board should remand that issue. 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).

The veteran reports that he has been unable to work since his 
discharge from service due to his back condition.  Review of 
the record reveals that the veteran has not completed an 
application for TDIU (VA Form 21-8940) and that the claim for 
TDIU has not been adjudicated.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Provide the veteran with an 
application for TDIU (VA Form 21-8940), 
undertake any indicated development of 
this claim to obtain information 
concerning the veteran's employment 
history, educational and vocational 
attainment, and all other factors having a 
bearing on the issue.  Additionally, 
provide the veteran with appropriate 
notice and assistance required by the 
VCAA.

2.  Thereafter, adjudicate of the 
veteran's claim for TDIU, to include 
consideration of whether the case warrants 
referral for extra-schedular 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


